

Exhibit 10.3


AUTODESK, INC.
1998 EMPLOYEE QUALIFIED STOCK PURCHASE PLAN
(As Amended and Restated Effective June 10, 2010)


The following constitute the provisions of the 1998 Employee Qualified Stock
Purchase Plan (herein called the “Plan”) of Autodesk, Inc. (herein called the
“Company”).
1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986. The provisions of the Plan
shall, accordingly, be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.
2.    Definitions.
(a)    “Board” shall mean the Board of Directors of the Company.
(b)    “Code” shall mean the Internal Revenue Code of 1986.
(c)    “Common Stock” shall mean the Common Stock, par value $0.01 per share, of
the Company.
(d)    “Company” shall mean Autodesk, Inc., a Delaware corporation.
(e)     “Compensation” shall mean all regular straight time earnings, payments
for overtime, shift premium and commissions, but exclusive of any incentive
compensation, incentive payments, bonuses, or other compensation.
(f)    “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.
(g)    “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.
(h)    “Employee” shall mean any person, including an officer, who is
customarily employed for at least twenty (20) hours per week and more than five
(5) months in a calendar year by the Company or one of its Designated
Subsidiaries.
(i)    “Enrollment Period” shall mean the first fifteen (15) days of the month
immediately preceding the month in which an Offering Date occurs.
(j)    “Exercise Date” shall mean the date one day prior to the date six (6)
months, twelve (12) months, eighteen (18) months or twenty-four (24) months
after the Offering Date of each Offering Period.
(k)    “Exercise Period” shall mean a period commencing on an Offering Date or
on the day after an Exercise Date and terminating one day prior to the date six
(6) months later.

1

--------------------------------------------------------------------------------



(l)    “Offering Period” shall mean a period of twenty-four (24) months
consisting of four (4) six-month Exercise Periods during which options granted
pursuant to the Plan may be exercised.
(m)    “Offering Date” shall mean the first day of each Offering Period of the
Plan.
(n)     “Plan” shall mean this 1998 Employee Qualified Stock Purchase Plan.
(o)    “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.
3.    Eligibility.
(a)    Any Employee as defined in paragraph 2 who shall be employed by the
Company as of the last day of Enrollment Period for the applicable Offering
Period shall be eligible to participate in the Plan, subject to limitations
imposed by Section 423(b) of the Code.
(b)    Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any subsidiary of the Company, or (ii) which permits such Employee’s
rights to purchase stock under all employee stock purchase plans of the Company
and its subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand
Dollars ($25,000) of fair market value of such stock (determined at the time
such option is granted) for each calendar year in which such option is
outstanding at any time.
4.    Offering Periods. The Plan shall be implemented by twenty-four (24) month
Offering Periods beginning every six (6) months, until terminated in accordance
with Section 20 hereof; provided that, the first Offering Period shall begin on
the first business day after the Company’s Special Meeting on March 31, 1998.
The Board of Directors of the Company shall have the power to change the
duration of offering periods with respect to future offerings without
stockholder approval if such change is announced at least fifteen (15) days
prior to the scheduled beginning of the first offering period to be affected.
5.    Participation.
(a)    An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions on the form provided by
the Company and filing it with the Company’s payroll office during the
Enrollment Period for the applicable Offering Period, unless a later or earlier
time for filing the subscription agreement is set by the Board for all eligible
Employees with respect to a given offering.
(b)    Payroll deductions for a participant shall continue at the rate specified
in the subscription agreement throughout the Offering Period with automatic
re-enrollment for the Offering Period which commences the day after the Exercise
Date at the same rate specified in the original subscription agreement, subject
to any change in subscription rate made pursuant to Section 6(c), unless sooner
terminated by the participant as provided in Section 10.
6.    Payroll Deductions.
(a)    At the time a participant files his or her subscription agreement, such
participant shall elect to have payroll deductions made on each payday during
the offering period in an amount not exceeding fifteen percent (15%) of his or
her Compensation on each payroll date. The aggregate of such payroll deductions
during any offering period shall not exceed fifteen percent (15%) of his or her
aggregate Compensation during said offering period.

2

--------------------------------------------------------------------------------



(b)    All payroll deductions made by a participant shall be credited to his or
her account under the Plan. A participant may not make any additional payments
into such account. Notwithstanding the foregoing, in the event of an
administrative error by the Company the result of which a participant’s payroll
deductions are not credited to his or her account in accordance with such
participant’s election made pursuant to Section 6(a) above, the Company may
permit a participant to make a payment to his or her account prior to the next
scheduled Exercise Date provided such contributions do not cause such
participant’s aggregate credits to his or her account to exceed fifteen percent
(15%) of his or her aggregate Compensation for the Offering Period with respect
to which such administrative error was made.
(c)    A participant may discontinue his or her participation in the Plan as
provided in Section 11, or may decrease the rate of his or her payroll
deductions at any time during the Offering Period by completing or filing with
the Company a form provided by the Company notifying the payroll office of such
withdrawal or reduction of withholding rate. The decrease in rate shall be
effective as of the next pay date following receipt of the form or at such other
time as the Company and the participant may agree. A participant may not
increase the rate of his or her payroll deductions during an Offering Period.
7.    Grant of Option.
(a)    On the Offering Date of each Offering Period, each eligible Employee
participating in the Plan shall be granted an option to purchase on each
Exercise Date during such Offering Period (at the per share option price) up to
a number of shares of the Company’s Common Stock determined by dividing such
Employee’s payroll deductions to be accumulated prior to such Exercise Date by
the lower of (i) eighty-five percent (85%) of the fair market value of a share
of the Company’s Common Stock on the Offering Date or (ii) eighty-five percent
(85%) of the fair market value of a share of the Company’s Common Stock on the
Exercise Date; provided that in no event shall an Employee be permitted to
purchase during an Offering Period a number of shares in excess of a number
determined by dividing $50,000 by the fair market value of a share of the
Company’s Common Stock on the Offering Date, subject to the limitations set
forth in Sections 3(b) and 13 hereof. Fair market value of a share of the
Company’s Common Stock shall be determined as provided in Section 7(b) herein.
(b)    The option price per share of the shares offered in a given Exercise
Period shall be the lower of: (i) 85% of the fair market value of a share of the
Common Stock of the Company on the Offering Date; or (ii) 85% of the fair market
value of a share of the Common Stock of the Company on the Exercise Date. The
fair market value of the Company’s Common Stock on a given date shall be the
closing price as quoted on the Nasdaq Stock Market, Inc.’s National Market or,
if traded on a securities exchange, the closing price on such exchange.
8.    Exercise of Option. Unless a participant withdraws from the Plan as
provided in Section 11, his or her option for the purchase of shares will be
exercised automatically on each Exercise Date of the Offering Period, and the
maximum number of full shares subject to option will be purchased for him or her
at the applicable option price with the accumulated payroll deductions in his or
her account. During his or her lifetime, a participant’s option to purchase
shares hereunder is exercisable only by him or her.
9.    Delivery. As promptly as practicable after the Exercise Date of each
offering, the Company shall arrange the delivery to each participant, as
appropriate, of a certificate representing the shares purchased upon exercise of
his or her option. Any cash remaining which is insufficient to purchase a full
share of Common Stock at the termination of each Exercise Period shall be
refunded to the participant.
10.    Automatic Transfer to Low Price Offering Period. In the event that the
fair market value of the Company’s Common Stock is lower on an Exercise Date
than it was on the first Offering Date for that Offering Period, all Employees
participating in the Plan on the Exercise Date shall be deemed to have withdrawn
from the Offering Period immediately after the exercise of their option on such
Exercise Date and to have enrolled as participants in a new Offering Period
which begins on or about the day following such Exercise Date. A participant may
elect to remain in the previous Offering Period by filing a written statement
declaring such election with the Company prior to the time of the automatic
change to the new Offering Period.

3

--------------------------------------------------------------------------------



11.    Withdrawal; Termination of Employment.
(a)    A participant may withdraw all but not less than all the payroll
deductions credited to his or her account under the Plan at any time prior to
the Exercise Date of the Offering Period by giving written notice to the
Company. All of the participant’s payroll deductions credited to his or her
account will be paid to him or her at the next pay date after receipt of his or
her notice of withdrawal and his or her option for the current period will be
automatically terminated, and no further payroll deductions for the purchase of
shares will be made during the Offering Period.
(b)    Upon termination of the participant’s Continuous Status as an Employee
prior to the Exercise Date for any reason, including retirement or death, the
payroll deductions credited to his or her account will be returned to the
participant’s or, in the case the of participant’s death, to the person or
persons entitled thereto under Section 15, and his or her option will be
automatically terminated.
(c)     A participant’s withdrawal from an offering will not have any effect
upon his or her eligibility to participate in a succeeding offering or in any
similar plan which may hereafter be adopted by the Company.
12.    Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.
13.    Stock.
(a)    The maximum number of shares of the Company’s Common Stock which shall be
made available for sale under the Plan shall be 4,000,000 shares, plus an annual
increase to be made on the last day of the immediately preceding fiscal year
equal to the lesser of (i) 5,000,000 shares, (ii) 2% of the Issued Shares (as
defined below) on such date or (iii) a lesser amount determined by the Board,
subject to adjustment upon changes in capitalization of the Company as provided
in Section 19 hereof. “Issued Shares” shall mean the number of shares of Common
Stock of the Company outstanding on such date plus any shares reacquired by the
Company during the fiscal year that ends on such date. If the total number of
shares which would otherwise be subject to options granted pursuant to Section
7(a) hereof on the Exercise Date of an Offering Period exceeds the number of
shares then available under the Plan (after deduction of all shares for which
options have been exercised or are then outstanding), the Company shall make a
pro rata allocation of the shares remaining available for option grant in as
uniform a manner as shall be practicable and as it shall determine to be
equitable. In such event, the Company shall give written notice of such
reduction of the number of shares subject to the option to each Employee
affected thereby and shall similarly reduce the rate of payroll deductions, if
necessary.
(b)    The participant will have no interest or voting right in shares covered
by his or her option until such option has been exercised.
(c)    Shares to be delivered to a participant under the Plan will be registered
in the name of the participant or in the name of the participant and his or her
spouse.
14.    Administration. The Plan shall be administered by the Board of Directors
of the Company or a committee appointed by the Board (the “Committee”). The
administration, interpretation or application of the Plan by the Board or its
Committee shall be final, conclusive and binding upon all participants. Members
of the Board who are eligible Employees are permitted to participate in the
Plan, provided that:
(a)    Members of the Board who are eligible to participate in the Plan may not
vote on any matter affecting the administration of the Plan or the grant of any
option pursuant to the Plan.
(b)    If a Committee is established to administer the Plan, no member of the
Board who is eligible to participate in the Plan may be a member of the
Committee.



4

--------------------------------------------------------------------------------



15.    Designation of Beneficiary.
(a)    A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of the
offering period but prior to delivery to such participant of such shares and
cash. In addition, a participant may file a written designation of a beneficiary
who is to receive any cash from the participant’s account under the Plan in the
event of such participant’s death prior to the Exercise Date of the offering
period.
(b)    Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
16.    Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 11.
17.    Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.
18.    Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Employees
annually promptly following the Exercise Date, which statements will set forth
the amounts of payroll deductions, the per share purchase price, the number of
shares purchased and the remaining cash balance refunded or to be refunded, if
any.
19.    Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company, the number of shares of Common Stock
covered by each option under the Plan which has not yet been exercised and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but have not yet been placed under option (collectively, the
“Reserves”), as well as the price per share of Common Stock covered by each
option under the Plan which has not yet been exercised, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split or the payment of a stock dividend (but only
on the Common Stock) or any other increase or decrease in the number of shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issue by the Company of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Common
Stock subject to an option.
In the event of the proposed dissolution or liquidation of the Company, the
offering period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each option under the
Plan shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Board determines, in the exercise of its sole discretion and in lieu
of such assumption or substitution, that the participant shall have the right to
exercise the option as to all of the optioned stock, including shares as to
which the option would not otherwise be exercisable. If the Board makes an
option fully exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Board shall notify the participant that the option
shall be fully exercisable for

5

--------------------------------------------------------------------------------



a period of thirty (30) days from the date of such notice, and the option will
terminate upon the expiration of such period.
The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock.
20.    Amendment or Termination. The Board of Directors of the Company may at
any time terminate or amend the Plan. No such termination can affect options
previously granted, nor may an amendment make any change in any option
theretofore granted which adversely affects the rights of any participant. In
addition, to the extent necessary to comply with Rule 16b-3 under the Act or
under Section 423 of the Code (or any successor rule or provision or any other
applicable law or regulation), the Company shall obtain stockholder approval in
such a manner and to such a degree as so required.
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company and its Subsidiaries
operate or have participants, the Board or its Committee, in their sole
discretion, shall have the power and authority at any time to (i) modify the
terms and conditions of the Plan as applicable to individuals outside the United
States to comply with applicable foreign laws; (ii) establish sub-plans and
modify administrative procedures and other terms and procedures, to the extent
such actions may be necessary or advisable (any such sub-plans and/or
modifications shall be attached to this Plan as appendices) and (iii) take any
action that it deems advisable to obtain approval or comply with any necessary
local governmental regulatory exemptions or approvals. Notwithstanding the
foregoing, the Board or its Committee may not take any actions hereunder that
would violate the Exchange Act, the Code, any securities law or governing
statute or any other applicable law or cause the Plan not to comply with Section
423 of the Code.
21.    Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
22.    Stockholder Approval. Any required approval by the stockholders of the
Company shall be solicited substantially in accordance with Section 14(a) of the
Exchange Act, and the rules and regulations promulgated thereunder.
23.    Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
24.    Term of Plan. The Plan became effective upon January 27. 1998. It shall
continue in effect for a term of twenty (20) years unless sooner terminated
under paragraph 20.
 


6

--------------------------------------------------------------------------------



AUTODESK, INC.
1998 EMPLOYEE QUALIFIED STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT




Original Application     Date: ____________
Change in Payroll Deduction Rate
Change of Beneficiary(ies)


1.
hereby elects to participate in the Autodesk, Inc. 1998 Employee Qualified Stock
Purchase Plan, as amended and restated (the “Stock Purchase Plan”) and
subscribes to purchase shares of the Company’s Common Stock, without par value,
in accordance with this Subscription Agreement and the Stock Purchase Plan.

2.
I hereby authorize payroll deductions from each paycheck in the amount of %
(maximum 15%) of my Compensation on each payday during the Offering Period in
accordance with the Stock Purchase Plan. Such deductions are to continue for
succeeding Offering Periods until I give written instructions for a change in or
termination of such deductions.

3.
I understand that said payroll deductions shall be accumulated for the purchase
of shares of Common Stock, without par value, at the applicable purchase price
determined in accordance with the Stock Purchase Plan. I further understand
that, except as otherwise set forth in the Stock Purchase Plan, shares will be
purchased for me automatically on each Exercise Date of the offering period
unless I otherwise withdraw from the Stock Purchase Plan by giving written
notice to the Company for such purpose.

4.
I have received a copy of the complete Stock Purchase Plan. I understand that my
participation in the Stock Purchase Plan is in all respects subject to the terms
of the Stock Purchase Plan. I have been provided with a prospectus describing
the Stock Purchase Plan. I understand that I may withdraw from the Stock
Purchase Plan and have payroll deductions refunded (without interest) on the
next payroll date following notice of withdrawal at any time during the Offering
Period.

5.
Shares purchased for me under the Stock Purchase Plan should be issued in the
name(s) of: ____________________________________________________________

6.
I understand that if I dispose of any shares received by me pursuant to the
Stock Purchase Plan within 2 years after the Offering Date (the first day of the
offering period during which I purchased such shares) or within one year after
the date on which such shares were transferred to me, I will be treated for
federal income tax purposes as having received ordinary income at the time of
such disposition in an amount equal to the excess of the fair market value of
the shares at the time such shares were transferred to me over the price which I
paid for the shares, and that I may be required to provide income tax
withholding on that amount. I hereby agree to notify the Company in writing
within 30 days after the date of any such disposition. However, if I dispose of
such shares at any time after the expiration of the two-year and one-year
holding periods, I understand that I will be treated for federal income tax
purposes as having received income only at the time of such disposition, and
that such income will be treated as ordinary income only to the extent of an
amount equal to the lesser of (1) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I paid for
the shares under the option, or (2) the excess of the fair market value of the
shares over the option price,




7
        

--------------------------------------------------------------------------------



measured as if the option had been exercised on the Offering Date. The remainder
of the gain or loss, if any, recognized on such disposition will be treated as
capital gain or loss. The federal income tax treatment of ordinary income and
capital gain and loss is described in the Company’s prospectus relating to the
Stock Purchase Plan.
7.
I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan.

8.
In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Stock
Purchase Plan:



NAME: (Please print) ________________________________________________________
             (First)         (Middle)              (Last)


_________________________         ________________________________________
Relationship
                        ________________________________________
                                (Address)


NAME: (Please print) _________________________________________________________
             (First)         (Middle)             (Last)




_________________________         ________________________________________
Relationship
                        ________________________________________
                                (Address)




Employee’s Social
Security Number: __________________




Employee’s Address:*     _____________________________________
                _____________________________________
_____________________________________


I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.


Dated: _____________________            ___________________________________
                                 Signature of Employee
 
 


 




__________________________
* It is the participant's responsibility to notify the Company's stock
administrator in the event of a change of address.



8
        